



Exhibit 10.1


Matthew B. Brady
1240 Camelot Lane
Lemont, IL 60439
November 20, 2017




Kirk Brannock
Chairman of the Board, Westell




Dear Kirk:


It is with regret that I tender my resignation from the Westell. My last day of
employment with Westell will be December 1, 2017.


I am grateful for having had the opportunity to run Westell over the past
several months and I offer my best wishes for its continued success.


Sincerely,




/s/ Matthew B. Brady


Matthew B. Brady
President and Chief Executive Officer, Westell





